DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawano et al. (US 2011/0148332).

Regarding claim 11,
Kawano discloses (Fig. 2):
A method for overload control of a power tool (Fig. 2, all elements) , the method comprising: determining, using an electronic processor (Fig. 1, 23), a selected speed of the power tool (using 23, 32, 33, variable dial and resistor to set speed, ¶0075); setting, using the electronic processor (23), a present conduction angle of a triac (27) of the power tool (all elements, ¶0070) to an initial conduction angle corresponding to the selected speed (Fig. 2, 204); detecting, using a speed sensor (fig.1, 6), a speed of a motor (3) of the power tool determining, using the electronic processor (23), whether the speed is decreasing (Fig. 2, steps 202-206, ¶0079);
determining, using the electronic processor (Fig. 23), whether the present conduction angle is below a maximum conduction angle corresponding to the selected speed when the speed is decreasing (¶0079); increasing, using the electronic processor (23), the present conduction angle when the present conduction angle is below the maximum conduction angle corresponding to the selected speed (¶0079); and maintaining, using the electronic processor (23), the present conduction angle at the maximum conduction angle corresponding to the selected speed when the present conduction angle is at or above the maximum conduction angle (¶0079-¶0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2011/0148332) in view of Woods et al. (US 2007/0097566).

Regarding claim 1,
Kawano discloses (Fig. 1):
a power circuit (Fig.1 ,4) supplying operating power to the motor (3) through a triac (27, ¶0070); a speed sensor (6) configured to detect a speed of the motor (3, ¶0070); a speed selector (32, 33, variable dial and resistor to set speed, ¶0075); and an electronic processor (23) electrically coupled to the motor (¶0075), the triac (27), the speed sensor (6), and the speed selector (32, 33, microcontroller 23 is connected to all of these, ¶0070) and configured to determine, from the speed selector (32), a selected speed (¶0075, Fig. 2, step 202), set a present conduction angle of the triac to an initial conduction angle corresponding to the selected speed (¶0076, step 203),
determine whether the speed is decreasing (Step 205, constant rotation control), determine whether the present conduction angle is below a maximum conduction angle corresponding to the selected speed when the speed is decreasing (Fig. 2, steps 202-206), increase the present conduction angle when the present conduction angle is below the maximum conduction angle corresponding to the selected speed (¶0079), and maintain the present conduction angle at the maximum conduction angle corresponding to the selected speed when the present conduction angle is at or above the maximum conduction angle (¶0079-¶0081).

They do not disclose:
A power tool comprising: a housing; a motor within the housing;

However, Woods teaches (Fig. 1):
A power tool comprising (Fig.1 , all elements) : a housing (18); a motor (15) within the housing (18, ¶0031, ¶0033);

Regarding claim 1, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 2,
Kawano discloses the above elements from claim 1.

They do not disclose:
further comprising a power cord attached to the housing to receive AC power.

However, Woods teaches (Fig. 1):
further comprising a power cord (Fig. 1, 21) attached to the housing (18) to receive AC power (¶0026).

Regarding claim 2, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 3,
Kawano discloses the above elements from claim 1.

They do not disclose:
further comprising a tool bit, wherein the speed decreases due to interaction of the tool bit with a work-piece.

However, Woods teaches (Fig. 1):
further comprising a tool bit, wherein the speed decreases due to interaction of the tool bit with a work-piece (friction increases, ¶0048).

Regarding claim 3, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 4,
Kawano discloses:
wherein the speed is increased to maintain the selected speed (increases speed to get to set speed, ¶0079).

Regarding claim 5,
Kawano discloses the above elements from claim 1.

They do not disclose:
further comprising one of a temperature sensor and a temperature estimator to provide a temperature indication to the electronic processor, wherein the electronic processor is further configured to turn off the motor when the temperature indication indicates that a temperature of the power tool is above a predetermined temperature threshold.

However, Woods teaches (Fig. 1):
further comprising one of a temperature sensor (Fig. 4, 410) and a temperature estimator (part of 430, Fig. 10A, ¶0119-¶0120) to provide a temperature indication to the electronic processor (410), wherein the electronic processor (410) is further configured to turn off the motor when the temperature indication indicates that a temperature of the power tool is above a predetermined temperature threshold (¶0113).

Regarding claim 5, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 6,
Kawano discloses:
wherein the electronic processor (fig. 1,2 3) is further configured to determine a motor current (¶0084); and turn off the motor when the motor current exceeds an overload current threshold (¶0084).

Regarding claim 7,
Kawano discloses the above elements from claim 1.

They do not disclose:
further comprising a fan coupled to and rotating with an output shaft of the motor and is configured to provide cooling airflow to the motor and other components of the power tool.

However, Woods teaches (Fig. 1):
further comprising a fan coupled to and rotating with an output shaft of the motor and is configured to provide cooling airflow to the motor and other components of the power tool (¶0128, fan speed).

Regarding claim 7, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 8,
Kawano discloses (Figs. 3-4):
having a mapping between a plurality of selectable speeds and a plurality of initial conduction angles and a plurality of maximum conduction angles (Figs. 3-4, conduction angle), wherein a first maximum conduction angle (Rotation value 1) corresponding to a first selectable speed of the plurality of selectable speeds is lower than a second maximum (rotation value 2) conduction angle corresponding to a second selectable speed of the plurality of selectable speeds (rotation angle speeds 1-4, ¶0077-¶0079).

They do not disclose:
further comprising a memory storing a look-up table

However, Woods teaches (Fig. 1):
further comprising a memory (Fig. 4, 430) storing a look-up table (¶0048)

Regarding claim 8, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 9,
Kawano discloses the above elements from claim 1.

They do not disclose:
wherein the electronic processor is configured to implement a stepwise increase of the present conduction angle until the motor speed stabilizes to the selected speed while limiting the present conduction angle to the maximum conduction angle corresponding to the selected speed even when a load is increasing and the speed is decreasing.

However, Woods teaches (Fig. 8):
wherein the electronic processor is configured to implement a stepwise increase of the present conduction angle until the motor speed stabilizes to the selected speed while limiting the present conduction angle to the maximum conduction angle corresponding to the selected speed even when a load is increasing and the speed is decreasing (Fig. 8, slow start, ¶0012-¶0013).

Regarding claim 9, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 10,
Kawano discloses the above elements from claim 9.

They do not disclose:
wherein once the maximum conduction angle is reached, the speed decreases until the power tool is turned off based on detecting a lock state of the motor.

However, Woods teaches (Fig. 8):
wherein once the maximum conduction angle is reached (Fig. 2, step 206), the speed decreases until the power tool is turned off based on detecting a lock state of the motor (stop motor, 207, ¶0080).

Regarding claim 10, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.


Regarding claim 12,
Kawano discloses the above elements from claim 11.

They do not disclose:
further comprising receiving, using a power cord attached to a housing of the power tool, AC power.

However, Woods teaches (Fig. 1):
further comprising receiving, using a power cord (Fig. 1, 21) attached to a housing (18) of the power tool, AC power (¶0026).

Regarding claim 12, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 13,
Kawano discloses the above elements from claim 11.

They do not disclose:
wherein the speed decreases due to interaction of a tool bit of the power tool with a work-piece.

However, Woods teaches (Fig. 1):
wherein the speed decreases due to interaction of a tool bit of the power tool with a work-piece (friction increases, ¶0048).

Regarding claim 13, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 14,
Kawano discloses:
wherein the speed is increased to maintain the selected speed (increases speed to get to set speed, ¶0079).

Regarding claim 15,
Kawano discloses the above elements from claim 11.

They do not disclose:
further comprising: determining, using one of a temperature sensor and a temperature estimator, a temperature of the power tool; and turning off the motor when the temperature of the power tool is above a predetermined temperature threshold.

However, Woods teaches (Fig. 4):
further comprising: determining, using one of a temperature sensor (Fig. 4, 410) and a temperature estimator (part of 430, Fig. 10A, ¶0119-¶0120)  a temperature of the power tool (¶0119-¶0120) and turning off the motor (Fig. 1, 3) when the temperature of the power tool is above a predetermined temperature threshold (¶0113).

Regarding claim 15, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 16,
Kawano discloses:
, further comprising: determining a motor current (¶0084); and turning off the motor (Fig. 1, 3) when the motor current exceeds an overload current threshold (¶0084).

Regarding claim 17,
Kawano discloses the above elements from claim 11.

They do not disclose:
further comprising providing, using a fan coupled to and rotating with an output shaft of the motor, cooling airflow to the motor and other components of the power tool.

However, Woods teaches (Fig. 1):
further comprising providing, using a fan coupled to and rotating with an output shaft of the motor, cooling airflow to the motor and other components of the power tool (¶0128, fan speed).

Regarding claim 17, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 18,
Kawano discloses (Figs. 3-4):
having a mapping between a plurality of selectable speeds and a plurality of initial conduction angles and a plurality of maximum conduction angles (Figs. 3-4, conduction angle), wherein a first maximum conduction angle (Rotation value 1) corresponding to a first selectable speed of the plurality of selectable speeds is lower than a second maximum (rotation value 2) conduction angle corresponding to a second selectable speed of the plurality of selectable speeds (rotation angle speeds 1-4, ¶0077-¶0079).

They do not disclose:
further comprising storing, using a memory, a look-up table

However, Woods teaches (Fig. 1):
further comprising storing, using  a memory (Fig. 4, 430),a look-up table (¶0048)

Regarding claim 18, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 19,
Kawano discloses the above elements from claim 1.

They do not disclose:
further comprising implementing, using the electronic processor, a stepwise increase of the present conduction angle until the motor speed stabilizes to the selected speed while limiting the present conduction angle to the maximum conduction angle corresponding to the selected speed even when a load is increasing and the speed is decreasing.

However, Woods teaches (Fig. 8):
further comprising implementing, using the electronic processor, a stepwise increase of the present conduction angle until the motor speed stabilizes to the selected speed while limiting the present conduction angle to the maximum conduction angle corresponding to the selected speed even when a load is increasing and the speed is decreasing  (Fig. 8, slow start, ¶0012-¶0013.

Regarding claim 19, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Regarding claim 20,
Kawano discloses the above elements from claim 9.

They do not disclose:
wherein once the maximum conduction angle is reached, the speed decreases until the power tool is turned off based on detecting a lock state of the motor.

However, Woods teaches (Fig. 8):
wherein once the maximum conduction angle is reached (Fig. 2, step 206), the speed decreases until the power tool is turned off based on detecting a lock state of the motor (stop motor, 207, ¶0080).

Regarding claim 20, it would have been obvious to one of ordinary skill to take the power tool system from Kawano that controls a power tool with speed and current control (¶0075) and utilize this in a housing as aught by Woods (¶0031-¶0033) in order to have a power tool with a housing and a cord to connect to AC power as taught by Woods (¶0031-¶0033).  This would enable the power tool from Kawano to be integrated into a housing with a power cord as taught by Woods in order to be utilized more easily.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsunaga et al. (US 3014/0352995) – electric power tool

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846